Case: 17-11036      Document: 00514367228         Page: 1    Date Filed: 02/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                      No. 17-11036
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 28, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
ANTONIO FREEMAN,

                                                 Petitioner−Appellant,

versus

LORIE DAVIS, Director,
 Texas Department of Criminal Justice, Correctional Institutions Division,

                                                 Respondent−Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 1:17-CV-111




Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *

       Antonio Freeman, Texas prisoner #1512080, moves to dismiss without



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11036    Document: 00514367228     Page: 2   Date Filed: 02/28/2018


                                 No. 17-11036

prejudice his interlocutory appeal from the denial of his motion to proceed in
forma pauperis (“IFP”) in the district court in connection with his 28 U.S.C. §
2254 proceedings. Freeman’s payment of the $5.00 filing fee rendered moot
the issue of his IFP status in the district court, as his case was not dismissed
and is proceeding to resolution there.

      The IFP order in the instant case “is not appealable as a final judgment
because it did not end the litigation on the merits.” Thompson v. Drewry,
138 F.3d 984, 986 (5th Cir. 1998).

      The motion to dismiss the appeal is GRANTED without prejudice.




                                         2